PER CURIAM.
Two motious have been made: One, to dismiss an appeal; the other, for a mandamus.
As to the motion to dismiss, we think that the injunction order appealed from disposes of appellant’s right (assuming that he has rights) with such absolute finality that it may, as to him, be considered a final decision within the meaning of the statute. The motion to dismiss is therefore denied.
Since the claimant in the other application may obtain relief by appeal, it is not necessary to consider the further questions presented by his application for mandamus.
The appeal may be set for argument on the 17th of February.